El Juez Asociado Señor Aldeey,
emitió la opinión del tribunal.
Al terminarse el juicio en este caso la Corte de Distrito de Mayagiiez declaró que la prueba justificaba que el acusado portaba un cuchillo, que es un arma prohibida, en un camino público, un camino vecinal, y dictó sentencia condenatoria, contra la cual el acusado ha interpuesto esta apelación ale-gando como primer motivo de su recurso que la corte inferior *625cometió manifiesto error en la apreciación de la prueba y al condenarle por ella.
Entre el apelante Juan Andrés Llorens y Enrique Qui-ñones existían diferencias por una colindancia de sus respec-tivas fincas y estando un agrimensor haciendo la mensura de ellas llegó a aquel sitio el apelante, y habiendo surgido una discusión entre ellos con respecto a uno de los puntos de las fincas, Llorens sacó de su persona un cuchillo de más de nueve pulgadas de largo.
El alegato del apelante tiende principalmente a demostrar que Llorens estaba en terreno de su finca cuando sacó el arma e hizo uso de ella y que por eso no debió ser condesado, con lo que parece estuvo conforme la corte inferior, pues no lo condenó por portar un arma prohibida en aquel sitio, sino por portarla en un camino público.
De la prueba resulta que Llorens llegó al sitio de la colindancia en discusión por un camino público pues así lo declaran los testigos del fiscal y hasta el propio apelante, quien declarando en el juicio, dijo que iba por el camino que va del barrio del Rosario a San Germán, a la salida de su casa; y habiéndose probado que al llegar el apelante al sitio en que luego sacó un arma prohibida iba por un camino» vecinal hay que llegar a la conclusión de que portaba el armas, cuando iba por el camino y por tanto que la corte no cometió» el error que se le atribuye.
El segundo motivo del recurso es que la corte inferior debió declarar comprendido (merged) el delito de portar arma prohibida en el del delito mayor de asesinato por el cual fué acusado y absuelto el ahora apelante, pero en estos autos no existe constancia alguna de tal acusación y absolu-ción por lo que no estamos en condiciones de considerar tal cuestión, aparte que ya ha sido resuelta en contra de la eon-tensión del apelante en el caso de Ex parte Torres, 11 D P R 101.
En igual condiciones se halla el tercero y último *626motivo del’recurso en el que se alega que la corte inferior hizo mal nso de sn facultad discrecional al no suspender da ejecución de su sentencia de acuerdo con la Ley No. 19 de 1914, pág. 157, por tratarse de un delito menos grave, tener el apelante más de sesenta años de edad y no haber sido con-victo anteriormente de delito alguno, porque si bien esas manifestaciones las hizo el abogado del apelante a la corte inferior nada encontramos en estos autos que comprueben tales afirmaciones, aparte de que siendo discrecional esa fa-cultad conferida por la ley no se ha demostrado que hiciera un mal uso de ella.

Confirmada.